COBB, Judge.
The plaintiff below, Victoria Johnson, fell in an aisle in a supermarket owned by the defendant, Winn-Dixie Supermarkets, Inc. According to Johnson’s deposition testimony, she backed up to allow another couple to pass and fell over several empty boxes, which had been left unattended in the aisle by employees of the store. The trial court entered summary judgment for the defendant, apparently on the basis that Johnson was the sole proximate cause of her fall.
As we pointed out in Pittman v. Volusia County, 380 So.2d 1192 (Fla. 5th DCA 1980), the mere fact that a plaintiff may clearly be guilty of contributory negligence does not inevitably preclude the existence of a jury issue pertaining to the comparative negligence of the parties pursuant to Hoffman v. Jones, 280 So.2d 431 *520(Fla.1973). This case is analogous to Pittman in that, although the fault of Johnson may be clear, it cannot be said as a matter of law that the store was completely free of all causative negligence. As in Pittman, we find that the instant case presents a factual jury issue.
REVERSED AND REMANDED.
HARRIS and PETERSON, JJ., concur.